FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  athe Securities Exchange Act of 1934 For period endingFebruary 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in the interests of an Executive Director's connected person, in the American Depositary Shares (ADS) of GlaxoSmithKline plc as a result of an award made under the GlaxoSmithKline 2009 Performance Share Plan (Performance Share Plan) on 11February 2015 as follows: Executive Director Name of Connected Person ADS Dr M Slaoui Mrs K Slaoui The Performance Share Plan award was based on an ADS price of US$46.21 (the closing price quoted on the New York Stock Exchange on 11 February 2015). Vesting of the award is subject to meeting performance criteria over a three year period. The Company and the above named person were advised of these transactions on 12 February 2015. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(c). VA Whyte Company Secretary 12 February 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:February 12,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
